PER CURIAM.
The members of the Court were equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals.1 Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.

. At the time this case was heard and decided, the Court consisted of only six members, due to the retirement of Associate Justice Orr on 31 July 2004.